Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed June 22, 2021.  This application is a continuation of case 16/813016, Now US patent US 11,050,946 B2, allowed on 06/29/2021, which is a continuation of application 16/240050, now US patent US 10,587,816 B1, allowed on 03/10/2020. The Examiner acknowledges the following:
3.	A preliminary amendment was filed on 09/02/2021. Claims 1, 7, 9 15 and 20 were amended.
4.	Claims 6, 8 and 19 were canceled.
5.	Claims 21 – 23 were added by Applicant.
6.	A Terminal Disclaimer was filed on 05/20/2022 in response to the interview of 05/19/2022, in order to preclude a Double Patent rejection in relation to the parent US patent 11,050,946 B2 and grandparent US 10,587,816 B1.
7.	The drawings filed on 06/22/2021 are accepted by the Examiner.
8.	 Current claims 1 – 23 are pending. Claims 6, 8 and 19 were canceled by Applicant; therefore, claims 1 – 5, 7, 9 – 18 and 10 - 23 are being considered for examination.

Terminal Disclaimer
9.	 A Terminal Disclaimer to overcome the Double Patent rejection of claims 1 – 23 was filed by Applicant on 05/20/2022 and it was approved on 05/20/2022. That overcomes any Double Patent with respect to the parent and grandparent US patents.


Attorney Interview

10.	An interview was initiated by the Examiner on 05/19/2022 with the Applicant representative, Mr. Eric Keller REG# 64,855, about a Double Patent problem between the newly amended claim 1 with the parent patent US 11,050,946 B2 and grandparent patent US 10,587,816 B1 and it was pointed that Applicant could file a Terminal Disclaimer for that matter or to amend claim 1 to remove the problem. As a result of the interview, Applicant’s representative filed a Terminal Disclaimer.


Allowable Subject Matter
11.	Claims 1 – 5, 7, 9 – 18 and 20 – 23 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
	A method comprising receiving a short exposure image that was captured using an image sensor (US – 11,050,046 B2); receiving a long exposure image that was captured using the image sensor, wherein the long exposure image was captured with a longer exposure time than the short exposure image; receiving an angular rate measurement captured using an angular rate sensor during exposure of the long exposure image; selecting, based on the angular rate measurement, whether to use an image portion of the short exposure image or the long exposure image; and  determining, based on the angular rate measurement, whether to apply high dynamic range processing to an image portion of the short exposure image and the long exposure image; and responsive to a determination not to apply high dynamic range processing to the image portion, selecting the image portion of the short exposure image for use as the image portion of an output image and discard the image portion of the long exposure image. However, it fails to teach all the limitations that are combined in the independent claims’ disclosure. As for claim 1, it fails to disclose “transmitting, storing or displaying an image based on the output image. As for claim 7, it fails to teach the last limitation and more specifically it fails to teach or to fairly disclose “responsive to a determination not to apply high dynamic range processing to the image portion, select the image portion of the short exposure image for use as the image portion of an output image and discard the image portion of the long exposure image”. As for claim 15, it fails to teach or to suggest “responsive to a determination to apply high dynamic range processing to the image portion, applying high dynamic range processing to combine the image portion of the short Application Serial No.: 17/354,724Page 5 of 7 Preliminary Amendment Dated: September 1, 2021 exposure image with the image portion of the long exposure image based on pixel values in the image portion of the long exposure image to obtain the image portion of an output image; and transmitting, storing, or displaying an image based on the output image”.
An image stabilization system (Bourgain – US 8,111,294 B2, from IDS) wherein gyrometric measurements are performed as to determine the motion of a camera and for determining approximate shifts undergone between the successive images by using the gyrometric measurements with a gyro or angular rate sensor;  determining fine shifts undergone between the successive images by using the approximate shifts and the image stream;  evaluating the fine shifts, integrating an auto-evaluation method aimed at estimating reliability of the image processing and the reliability of the image processing  but it fails to teach receiving a captured long exposure  image and a short exposure image or the processor determining based on the angular rate measurement whether to apply high dynamic range processing to an image portion of the short exposure image and the long exposure image. Bourgain fails to teach or to fairly suggest similar limitations as discussed above for Douady related art.
An imaging apparatus (Terauchi, US 2010/0295961 A1 – art cited in the IDS, comprising an image sensor that captures an object image through a lens system; a composite image processor that merges together a plurality of images captured by said image sensor to produce a composite image; a position detector that obtains information related to the position of said apparatus; and a determiner that evaluates the availability of said composite image; said availability of said composite image being determined with reference to the variation between the position of said apparatus at the beginning of a first exposure and at the beginning of subsequent exposures that are carried out to capture said plurality of images, and said positional variation being obtained from said information, wherein when said positional variation is greater than a threshold value, a position adjustment of said plurality of images is carried out before said composite image processor merges said plurality of images and, wherein said position detector comprises an angular velocity sensor. It does not disclose or suggest “determining the image portion of an output image based on the image portion of the selected image; transmitting, storing or displaying an image based on the output image as in new claim 1. It also fails to teach “responsive to a determination not to apply high dynamic range processing to the image portion, select the image portion of the short exposure image for use as the image portion of an output image and discard the image portion of the long exposure image” as, disclosed in new claim 7. It also fails to teach or to fairly suggest “responsive to a determination to apply high dynamic range processing to the image portion, applying high dynamic range processing to combine the image portion of the short Application Serial No.: 17/354,724Page 5 of 7 Preliminary Amendment Dated: September 1, 2021 exposure image with the image portion of the long exposure image based on pixel values in the image portion of the long exposure image to obtain the image portion of an output image; and transmitting, storing, or displaying an image based on the output image”. As in new claim 15.
Some of the art of record teaches a blur correction device (Ishi – US 8,576,289 B2, from the IDS) including a blur information generation unit which generates blur information based on sensor data indicating camera motion; a blur correction unit which corrects blur in a captured image, based on the blur information, to generate a candidate corrected image; an evaluation value calculation unit which calculates an evaluation value indicating a blur correction level for the candidate corrected image; a termination judgment unit which judges whether the blur correction should be terminated, based on a predetermined condition; and a blur information updating unit which updates the blur information, when the blur correction should not be terminated. When the blur information is updated, the blur correction unit corrects the blur, based on the updated blur information, to generate a new candidate corrected image. When the blur correction should be terminated, the termination judgment unit determines the corrected image from the candidate corrected images, based on the evaluation value. It utilizes and angular rate (gyro) sensor to detect the motion of the camera as a part of the blur detection for correcting the camera images; however, it does not include or suggest the capture of images with a short or long exposure, as disclosed in the independent claims 1, 7 and 15.
In summary, the prior/related art of record, teaches an apparatus and method for receiving an angular rate measurement captured using an angular rate sensor during exposure of the long exposure image; selecting, based on the angular rate measurement, whether to use an image portion of the short exposure image or the long exposure image; and determining the image portion of an output image based on the image portion of the selected image (Douady) or capturing images with a long exposure and a short exposure as Peng or an image stabilization system that uses the measurements of a gyro or angular rate sensor to detect the camera motion or an image sensor that captures an object image through a lens system; doing bracketing capture using an angular velocity sensor to determine the angular variations or a blur correction device that generates blur information generation and correct images based on an angular rate sensor or gyro for detecting camera motion, all either alone or in combination fail to teach the combination of limitations as disclosed in the independent claims 1, 7 and 15. The prior art of record fails to teach or to fairly suggest method or apparatus for receiving a short exposure image, a long exposure image; receiving an angular rate measurement captured using an angular ate sensor during exposure of the long exposure image; selecting based on the angular rate measurement, whether to use an image portion of the short exposure image or the long exposure image and determining the image portion of an output image based on the image portion of the selected image. However, either alone or in combination it fails to teach or to fairly suggest the newly amended independent claim 1, 7 and 15, as it follows below.

Regarding Claim 1:
	The prior art teaches apparatus and method for receiving an angular rate measurement captured using an angular rate sensor during exposure of the long exposure image; selecting, based on the angular rate measurement, whether to use an image portion of the short exposure image or the long exposure image; and determining the image portion of an output image based on the image portion of the selected image. It also teaches an image stabilization system that uses the measurements of a gyro or angular rate sensor to detect the camera motion or an image sensor that captures an object image through a lens system; doing bracketing capture using an angular velocity sensor to determine the angular variations. Additionally, it teaches a blur correction device that generates blur information generation and correct images based on an angular rate sensor or gyro for detecting camera motion; however, all either alone or in combination fail to teach all the limitations as in amended claim 1.
	The combination of Douady, Bourgain, Terauchi  and Ishi fails to explicitly disclose “A method comprising: receiving a short exposure image that was captured using an image sensor; selecting, based on the angular rate measurement, whether to use an image portion of the short exposure image or the long exposure image; determining the image portion of an output image based on the image portion of the selected image; transmitting, storing, or displaying an image based on the output image”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

Regarding claims 2 – 5 and 22: claims 2 – 5 and 22 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the related art of record.  Additionally, they present more limitations, which are not taught by the related art as well. Therefore, claims 2 – 5 and 22 are allowed for its dependence to claim 1.

Regarding Claim 7:
	The prior art teaches apparatus and method for receiving an angular rate measurement captured using an angular rate sensor during exposure of the long exposure image; selecting, based on the angular rate measurement, whether to use an image portion of the short exposure image or the long exposure image; and determining the image portion of an output image based on the image portion of the selected image. It also teaches an image stabilization system that uses the measurements of a gyro or angular rate sensor to detect the camera motion or an image sensor that captures an object image through a lens system; doing bracketing capture using an angular velocity sensor to determine the angular variations. Additionally, it teaches a blur correction device that generates blur information generation and correct images based on an angular rate sensor or gyro for detecting camera motion; however, all either alone or in combination fail to teach all the limitations as in amended claim 7.
The combination of Douady, Bourgain, Terauchi  and Ishi fails to explicitly disclose “A system comprising: an image sensor configured to capture images; an angular rate sensor that is configured to measure changes in orientation of the image sensor; determine, based on the angular rate measurement, whether to apply high dynamic range processing to an image portion of the short exposure image and the long exposure image; and responsive to a determination not to apply high dynamic range processing to the image portion, select the image portion of the short exposure image for use as the image portion of an output image and discard the image portion of the long exposure image”. Therefore, as discussed above, claim 7 is allowable over the prior/related art of record.

Regarding claims 9 – 14 and 23: claims 9 – 14 and 23 depend directly or indirectly to claim 7 and they require all the limitations of claim 7, which are not taught by the related art of record.  Additionally, they present more limitations, which are not taught by the related art as well. Therefore, claims 9 – 14 and 23 are allowed for its dependence to claim 7.

Regarding Claim 15:
	The prior art teaches apparatus and method for receiving an angular rate measurement captured using an angular rate sensor during exposure of the long exposure image; selecting, based on the angular rate measurement, whether to use an image portion of the short exposure image or the long exposure image; and determining the image portion of an output image based on the image portion of the selected image. It also teaches an image stabilization system that uses the measurements of a gyro or angular rate sensor to detect the camera motion or an image sensor that captures an object image through a lens system; doing bracketing capture using an angular velocity sensor to determine the angular variations. Additionally, it teaches a blur correction device that generates blur information generation and correct images based on an angular rate sensor or gyro for detecting camera motion; however, all either alone or in combination fail to teach all the limitations as in amended claim 15.
	The combination of Douady, Bourgain, Terauchi  and Ishi fails to explicitly disclose “A method comprising: receiving a short exposure image that was captured using an image sensor; determining, based on the angular rate measurement, whether to apply high dynamic range processing to an image portion of the short exposure image and the long exposure image responsive to a determination to apply high dynamic range processing to the image portion, applying high dynamic range processing to combine the image portion of the short Application Serial No.: 17/354,724Page 5 of 7 Preliminary Amendment Dated: September 1, 2021 exposure image with the image portion of the long exposure image based on pixel values in the image portion of the long exposure image to obtain the image portion of an output image; and transmitting, storing, or displaying an image based on the output image”. Therefore, as discussed above, claim 15 is allowable over the prior/related art of record.

Regarding claims 16 – 18 and 20 – 21: claims 16 – 18 and 20 – 21 depend directly or indirectly to claim 15 and they require all the limitations of claim 15, which are not taught by the related art of record.  Additionally, they present more limitations, which are not taught by the related art as well. Therefore, claims 16 – 18 and 20 – 21 are allowed for its dependence to claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. B. Douady et a., US 11,050,946 B2 – it is the parent of the instant application ad it teaches the same subject matter. It teaches systems and methods for high dynamic rate processing based on angular rate measurements. For example, methods may include receiving a short exposure image that was captured using an image sensor; receiving a long exposure image that was captured using the image sensor; receiving an angular rate measurement captured using an angular rate sensor attached to the image sensor during exposure of the long exposure image; determining, based on the angular rate measurement, whether to apply high dynamic range processing to an image portion of the short exposure image and the long exposure image; and responsive to a determination not to apply high dynamic range processing to the image portion, selecting the image portion of the short exposure image for use as the image portion of an output image and discard the image portion of the long exposure image. 
2. B. Douady et al., US 10,587,816 B1 – it is the grandparent of the instant application and it teaches the dame subject matter. It teaches a method comprising: receiving a short exposure image that was captured using an image sensor; receiving an additional image that was captured using the image sensor; determining a long exposure image based on pixel values of the short exposure image and pixel values of the additional image; applying high dynamic range processing to the short exposure image and the long exposure image to obtain an output image with a larger dynamic range than the short exposure image; and transmitting, storing, or displaying an image based on the output image, in which determining the long exposure image comprises: adding the short exposure image to the additional image and, in which determining the long exposure image comprises: subtracting a black level of the additional image.
3. B. Douady et al., US 10,728,474 B2 – it belongs to the same inventors and same assignee. It teaches an apparatus comprising: an image sensor; an image signal processor configured to: obtain an input image signal from the image sensor; obtain an input image portion of an input image from the input image signal; generate motion information for the input image portion; generate a processed image portion by processing the input image portion based on the motion information; include the processed image portion in processed image data; output the processed image data; and output the motion information as an encoding hint; and an encoder configured to: obtain source image data for a frame, the source image data including the processed image data; obtain the motion information output by the image signal processor; obtain a source image portion from the source image data, the source image portion corresponding to the processed image portion; generate a prediction portion for encoding the source image portion based on the motion information; generate encoded image data based on the prediction portion; and output the encoded image data.

Contact
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           /MARLY S CAMARGO/           Primary Examiner , Art Unit 2697